Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [19 April 1784?]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin



Lundy après midy [April 19, 1784?]

Mon Illustre docteur Je comptois bien avoir Lhonneur de vous aller voir ce Soir et de me dèdommager du tems que jai passe Sans aller vous attaquer ou me deffendre aux echcs Mais malheureusement un petit accès de fièvre m’empeche de Sortir. Une autre raison qui me faisoit desirer d’avoir Lhonneur de vous voir ce Soir c’etoit pour vous rappeller que Les Commissaires viennent diner demain mardy chez moi. J’espere et je me flatte que vous ne les abandonnerez pas dans cette Occasion nous aurons grand Soin de vous et ce n’est qu’a un pas de votre Jardin je crois que je n’ai pas besoin d’ajouter combien Monsieur Franklin votre petit Fils nous fera de plaisir. Jespere qu’il Se regarde toujours comme prié chez moi.
Recevez Mon Illustre docteur les Sincères assurrances de tous les Sentimens de tendresse que je vous ai vouès pour la vie

Le Roy

 
Addressed: A Monsieur / Monsieur Le Docteur Franklin
Notation: Le Roy—
